Citation Nr: 1725830	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for service-connected shell fragment wound, left elbow with fracture, olecranon and traumatic arthritis, currently evaluated as 30 percent disabling.  

6.  Entitlement to an increased rating for service-connected diabetes mellitus, type 2, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for service-connected peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for service-connected peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 


REMAND

For all claims, the Board first notes that the most recent VA treatment reports of record are dated in 2011, over five years ago.  During his hearing, held in August 2016, the Veteran testified that he had recently received recent VA treatment, to include treatment for his PTSD, and treatment for orthopedic and neurological symptoms.  On remand, the Veteran's recent VA treatment records must be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for bilateral hearing loss, the only opinion of record is found in a September 2010 VA examination report.  In that report, the Veteran was noted to have bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's hearing loss was not related to his service.  However, the examiner's rationale merely explained that the Veteran had normal hearing upon separation from service.  It therefore appears that the rationale for the opinion in the September 2010 VA examination report is inadequate.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley  v. Brown, 5 Vet. App. 155 (1993).  On remand, the Veteran should be afforded another VA audiometric examination, to include an etiological opinion.

With regard to the claim for erectile dysfunction, and peripheral neuropathy of the bilateral upper extremities, these disabilities are claimed as secondary to service-connected diabetes mellitus, type 2.  The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  On remand, the Veteran should be afforded VA examinations for these disabilities, to include etiological opinions.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for increased ratings for service-connected PTD, diabetes mellitus, type 2, shell fragment wound to the left upper extremity, and bilateral peripheral neuropathy of the bilateral lower extremities, during the Veteran's August 2016 hearing, it was asserted that new examinations were warranted as these disabilities had increased in severity since the Veteran's most recent examinations, in 2010.  On remand, the Veteran should be afforded new examinations for these disabilities.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).

With regard to the claim for a TDIU, this claim is inextricably intertwined with the issues being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify (and provide releases to obtain) all VA and private health care providers who have treated him for any relevant symptoms after 2011, then obtain any identified records which are not currently associated with the claims file.  

2.  Following completion of the development requested in the first paragraph of this remand, schedule the Veteran for VA examinations to reassess the severity of his service-connected PTSD, "shell fragment wound, left elbow with fracture, olecranon and traumatic arthritis," diabetes mellitus, type 2, peripheral neuropathy, right lower extremity, and peripheral neuropathy, left lower extremity.  
Each of the examiners should describe the functional effects of the disability for which he is examined, including any and all effects on his occupational functioning and daily activities.

3.  Following completion of the development requested in the first paragraph of this remand, arrange for a VA audiological examination to determine the etiology of his bilateral hearing loss disability.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's bilateral hearing loss originated during service, or is otherwise etiologically related to any in-service disease, event, or injury.  Why or why not? 

4.  Following completion of the development requested in the first paragraph of this remand, schedule the Veteran for examinations in association with his claims for service connection for erectile dysfunction, and peripheral neuropathy of the upper extremities.  The examiner(s) must be notified that service connection is currently in effect for: "shell fragment wound, left elbow with fracture, olecranon and traumatic arthritis," PTSD, diabetes mellitus, type 2, and peripheral neuropathy of the bilateral lower extremities. 

After review of the record, the examiner(s) must provide opinions whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any erectile dysfunction, and/or peripheral neuropathy of an upper extremity, was caused or aggravated by a service-connected disability. 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


